Title: To James Madison from William Riggin, 30 April 1806 (Abstract)
From: Riggin, William
To: Madison, James


                    § From William Riggin. 30 April 1806, Trieste. “I had this honor on the 6th February.
                    “The French garrison finally evacuated this place a few days after the time stipulated by the Treaty of Presburg and we returned under the Austrian Government.
                    “The Austrians on their part evacuated Istria, Dalmatia & the ex Venetian Territory, the greatest part of this has been taken possession of by the French, but the Port of Bocco di Cattaro, the extremity of the Austrian Territory on the Dalmatian side, was given up to the Russians, and is at present occupied by them, there appears to arise some misunderstanding between the French and Austrian Court on this subject, but the particular point of dispute remains secret, it is said the Austrians Vindicate themselves by saying they held it two days after the time that the French were appointed to take possession, and that they did not surrender it until forced to do so by the neighboring inhabitants.
                    “Bocco di Cattaro is a fine harbor, and has a considerable quantity of shipping attached to the place.
                    “The Russians at present maintain a considerable force in this sea. It is said to be eleven sail of the line besides Frigates and other vessels, they have declared all Ports in the Gulph occupied by the French or that may be occupied by them to be in a state of blockade, and they inforce this blockade with rigor, their rendezvous is generally at Corfu, where they have a considerable number of troops, by this disposition of the Russians the whole of the Gulph except this port, is in a state of blockade.
                    “The French are reinforcing Dalmatia, and march their troops in limitted numbers thro’ the Austrian territory, tis probable in these commotions, the little territory of Ragusa will fall between one or other of the hostile powers; how far Turkey will be involved time must develop.
                    “The Paper Currency of this Country, is falling daily in value, the Spanish Dollar which before the late war was only worth Two florins and forty five Kriutzen is this day worth three florins and twenty Kriutzen which makes the florin only equal to thirty Cents of the United States.
                    “Our flag continues much respected in this sea and I have not heard of any depredations on it.”
                